DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The specification amendment filed on 09/03/2021 has been entered.  The previous objection to the title of the specification is withdrawn in response. 

In response to the claim amendment to claim 1, adding the limitation “one or more processors”, the previous notation of claim interpretation under 35 USC 112f (see the non-final Office Action mailed on 06/08/2021, paragraph 5) is withdrawn.  

Pending claims 1-6, 8, 9, and 11-20 are allowed for the following reasons.  Independent claim 1 has been amended to incorporate the previously objected-to/allowable limitations of dependent claims 10/7.  Independent claims 19 and 20 have been amended equivalently.   The remainder of the pending claims are dependent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665